Citation Nr: 0639296	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of whether the appellant is the 
surviving spouse of the veteran for Department of Veterans 
Affairs (VA) benefits purposes.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran had active service from March 1968 to March 1990.  
He died in February 1993.  The appellant claims to be the 
surviving spouse of the veteran.  It is her status as the 
surviving spouse that is at issue.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 administrative decision 
made by the Department of Veterans Affairs (VA) Manila, the 
Republic of the Philippines, Regional Office (RO) that denied 
the appellant's claim for death benefits on the basis that 
she could not be established as the surviving spouse of the 
veteran.  


FINDINGS OF FACT

1.  The Board denied the appellant's claim that she should be 
established as the surviving spouse of the veteran for VA 
benefits purposes in an unappealed decision in August 1997.

2.  Evidence received since the August 1997 Board decision is 
either cumulative or redundant, does not relates to an 
unestablished fact necessary to substantiate the claim, 
and/or does not raise a reasonable possibility of 
substantiating the claim of whether the appellant should be 
established as the surviving spouse of the veteran for VA 
benefits purposes.  


CONCLUSION OF LAW

Evidence received since the August 1997 Board decision 
wherein the Board denied the appellant's claim that she 
should be established as the surviving spouse of the veteran 
for VA benefits purposes, is not new and material, and the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5104, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to be established as the surviving 
spouse of the veteran for VA benefits purposes.  Given that 
she has previously been denied in an unappealed Board 
decision, she implicitly seeks to reopen the claim based upon 
the submission of the requisite new and material evidence.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.


Preliminary Matter: Duties to Notify & to Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  In this 
case, the claimant has been provided all of the information 
necessary for compliance with that Act.  It is noteworthy 
that this is a case in which new and material evidence is 
necessary to reopen a previously denied and final claim.  

The RO provided the appellant with a copy of the appealed 
October 2004 administrative decision and December 2004 
statement of the case that discussed the pertinent evidence, 
and the laws and regulations related to marital status, and 
the reopening of a previously denied claim.  These documents 
essentially notified the appellant of the evidence needed to 
prevail on her claim.

In addition, in a letter dated in September 2004, the RO 
notified the appellant of the evidence needed to substantiate 
her claim, and offered to assist her in obtaining any 
relevant evidence, and requested that she submit any 
additional evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the 
administrative decision, statement of the case, and notice 
letter dated in September 2004, complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him or her an 
opportunity to submit all pertinent evidence pertaining to 
his or her claims that he or she might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Such notice was provided to the appellant in 
September 2004, prior to the October 2004 administrative 
decision that denied her claim to establish herself as the 
surviving spouse of the veteran for VA benefits purposes.  

Moreover, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the appellant has been satisfied.

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes marital and 
divorce documents, and statements from the appellant.  The 
Board finds that reasonable efforts have been made to obtain 
all available evidence.  Moreover, there are no additional 
records necessary to proceed to a decision in this case.

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim; was notified of the 
respective responsibilities of VA and herself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence she had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the appellant in developing the 
facts pertinent to the issue on appeal is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board will 
proceed with appellate review.

Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim that she should be established as the surviving spouse 
of the veteran for VA benefits purposes.  

After a review of the evidence of record, the Board finds 
that the requisite new and material evidence has not been 
received to reopen the claim and the appellant is not 
entitled to have the claim considered de novo.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The Board denied the appellant's claim that she should be 
established as the surviving spouse of the veteran for VA 
benefits purposes in an unappealed Board decision in August 
1997.  The August 1997 Board decision, the last time the 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
August 1997 Board action.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

As defined by regulation, new and material evidence 
previously meant evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The Board notes, however, that 38 C.F.R. § 3.156(a) has been 
amended and the amendment does apply in this case, as it 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
to reopen was filed in July 2004.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two:  a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claim that she should be established as the 
surviving spouse of the veteran for VA benefits purposes in 
light of the applicable law, the Board finds that new and 
material evidence to reopen that claim has not been received.  

At the time of the August 1997 denial, the evidence in the 
claims file consisted of documentation that showed that the 
veteran and the appellant were married in December 1971 in 
the Philippines; that the veteran and the appellant, 
Philippine nationals by birth, were naturalized citizens of 
the United States in September 1973 and May 1986, 
respectively; that the veteran and the appellant in August 
1992 jointly petitioned for summary proceedings of divorce 
and were issued a decree of divorce by the State of Nevada; 
and that both parties resided in the Philippines at the time 
of the veteran's death in February 1993.  The appellant 
asserted at that time that she was the veteran's lawful 
surviving spouse, and argued that someone else signed the 
petition for divorce, and that she had no knowledge of anyone 
who signed on her behalf.  Based upon this evidence, the 
Board determined that the criteria for recognition of the 
appellant as the veteran's surviving spouse had not been met.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran for VA 
benefits purposes, includes the written arguments and 
affidavits of the appellant made during the pursuit of the 
current claim, the veteran's February 1993, Certificate of 
Death, a December 1971 Marriage Contract between the veteran 
and the appellant, and the August 1992 Nevada Decree of 
Divorce between the veteran and the appellant.  

The appellant statements and affidavits submitted since the 
Board's 1997 denial generally assert that her divorce from 
the veteran should not be recognized since she never signed 
the petition for the divorce as previously found by the 
Board.  Essentially, this is the exact same argument that the 
appellant made in 1997 and was considered by the Board in the 
denial of her claim for recognition as the veteran's 
surviving spouse at that time.  By the same token, the 
veteran's Certificate of Death, the 1971 Marriage Contract, 
and the 1992 Divorce Decree were the same documents that were 
before the Board at the time of the 1997 denial, and were 
previously considered in that denial.  It cannot be 
considered to be new and material to the issue.  38 C.F.R. 
§ 3.156.  

In summary, the Board denied the appellant's claim that she 
should be established as the surviving spouse of the veteran 
for VA benefits purposes in an unappealed decision in August 
1997.  Evidence received since the August 1997 Board decision 
is cumulative and redundant, or does not relates to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of whether the appellant should be established as the 
surviving spouse of the veteran for VA benefits purposes.  
Basically, it is the same evidence considered by the Board in 
the last final denial of the appellant's claim in 1997.  In 
conclusion, the evidence received subsequent to the Board's 
August 1997 decision is not new and material as to the issue 
of entitlement to recognition of the appellant as the 
surviving spouse of the veteran, and cannot therefore serve 
to reopen the appellant's claim.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 3.159, 3.304.


ORDER

Having received no new and material evidence to reopen a 
previously denied claim of whether the appellant is the 
surviving spouse of the veteran for VA benefits purposes, the 
appeal is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


